Per Curiam:

The only question argued in this case is if the interpleader, William E. Crawford, was a bona fide purchaser of the land in controversy. The question is one of fact, and has been determined by the trial court adversely to the interpleader, upon oral evidence.
The clear purpose of the vendors was to defraud their creditors. This fact being established, the burden rested upon the purchaser to show good faith on his part. It is not necessary that a purchaser should know of the fraudulent design of his grantors, or should knowingly participate in their scheme, in order to destroy the innocent character of the transaction as to him. It is enough that he has notice of facts sufficient to put a reasonably prudent person upon inquiry. In this case the facts and circumstances indicating there was something radically wrong about the sale were so numerous and peculiar that the trial court could not have found the purchaser lacked information sufficient to put him upon inquiry. It is not neces*217sary to recapitulate the evidence. The rules of law stated are elementary. The judgment of the district court is affirmed.
The same questions as above are involved in the case of William E. Crawford v. The Parlin, Orendorff & Martin Company, No. 15,542, and the judgment of the district court is affirmed.